

113 S2554 PCS: Keystone XL Pipeline Approval Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 446113th CONGRESS2d SessionS. 2554[Report No. 113–200]IN THE SENATE OF THE UNITED STATESJune 26, 2014Ms. Landrieu, from the Committee on Energy and Natural Resources, reported the following original bill; which was read twice and placed on the calendarA BILLTo approve the Keystone XL Pipeline.1.Short titleThis Act may be cited as the Keystone XL Pipeline Approval Act.2.Keystone XL approval(a)In
			 generalTransCanada Keystone
			 Pipeline, L.P. may construct, connect, operate, and maintain the pipeline
			 and cross-border facilities described in the application  filed on May 4,
			 2012, by TransCanada Corporation to the Department of State (including any
			 subsequent revision to the pipeline route within the State of Nebraska
			 required or authorized by the State of Nebraska).(b)Environmental
			 impact statementThe Final  Supplemental Environmental Impact Statement issued
			 by the Secretary of State in January 2014,
			 regarding the pipeline referred to in subsection (a), and the
			 environmental analysis, consultation, and review described in that
			 document (including appendices) shall be considered
			 to
			 fully satisfy—(1)all requirements
			 of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
			 and(2)any other
			 provision of law that requires Federal agency consultation or review
			 (including the consultation or review required under section 7(a) of the Endangered Species Act of 1973 (16 U.S.C. 1536(a))) with
			 respect to the pipeline and facilities referred to in subsection (a).(c)PermitsAny
			 Federal permit or authorization  issued before the date of enactment of
			 this Act
			 for the pipeline and cross-border facilities referred to in subsection (a)
			 shall remain in effect.(d)Judicial reviewExcept for review in the Supreme Court of the United States, the United States Court of Appeals for
			 the District of Columbia Circuit shall have original and exclusive
			 jurisdiction over any civil action for the review of an order or action of
			 a Federal agency regarding the pipeline and cross-border facilities
			 described in subsection (a), and the related facilities in the United
			 States, that are approved by this Act (including any order granting a
			 permit or right-of-way, or any other agency action taken to construct or
			 complete the project pursuant to Federal law).(e)Private property savings clauseNothing in this Act alters any Federal, State, or local process or condition in effect on the date
			 of enactment of this Act that is necessary to secure access from an owner
			 of private property to construct the pipeline and cross-border facilities
			 described in subsection (a).June 26, 2014Read twice and placed on the calendar